Citation Nr: 0534661	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  04-03 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for the service-
connected regional ileitis, 
currently evaluated at 10 percent disabling, including the 
propriety of the reduction and/or restoration of a previously 
assigned 30 percent evaluation.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from August 1992 to June 2001.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  The RO reduced the rating for the service-
connected regional ileitis from 30 percent to 10 percent, 
effective from February 1, 2004.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in July 2005.  A transcript of 
his testimony has been associated with the claims file.  


FINDINGS OF FACT

1.  A 30 percent evaluation for the service-connected 
regional ileitis was assigned following a grant of service 
connection effective in June 2001, based on service medical 
records and a medical board examination prior to discharge 
showing findings of frequent episodes of abdominal pain with 
diarrhea and an assessment of Crohn's disease.  

2.  In September 2003, the veteran was notified that the RO 
proposed to reduce the evaluation for regional ileitis to 10 
percent, based on a September 2003 VA examination 
determination that showed the veteran's Crohn's diease/ 
regional ileitis was stable; the veteran was properly 
notified of the proposal.

3.  By a November 2003 decision, the RO reduced the rating 
assigned to the regional ileitis to 10 percent.

4.  The competent medical evidence of record, including an 
October 2003 evaluation by the military, demonstrates that 
the veteran currently has frequent episodes of abdominal pain 
with diarrhea, resulting in an overall disability picture 
that is moderately severe.

5.  Improvement in the veteran's service-connected regional 
ileitis/Crohn's disease has not been demonstrated.

6.  The veteran's service-connected regional ileitis is not 
shown to be productive of an overall severe disability 
picture; that is, the medical evidence does not demonstrate 
that the veteran suffers from numerous attacks per year and 
malnutrition with health only fair during remissions.


CONCLUSIONS OF LAW

1.  Restoration of the 30 percent rating for the service-
connected regional ileitis is warranted.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.344, 4.1, 4.2, 4.3, 4.7, 4.20, 4.114, 
Diagnostic Code 7323 (2005).

2.  The criteria for a rating in excess of 30 percent for the 
service-connected regional ileitis have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.344, 4.1, 4.2, 4.3, 4.7, 
4.20, 4.114, Diagnostic Code 7323 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

With regard to claims involving rating reductions, additional 
procedural due process is required; however, as the original 
rating is being restored, as noted hereinbelow, that portion 
of the claim on appeal is granted in full and no additional 
discussion with regard to VA's duty to notify and assist is 
necessary with regard to the propriety of the reduction.  
Rather, the Board will address the VCAA as it pertains to the 
veteran's inherent claim for an increased rating for the 
service-connected regional ileitis.  

In this case the VCAA notice by letter in December 2003, 
followed the initial adjudication.  The notice included the 
type of evidence needed to substantiate a claim for an 
increased rating.  In addition, the RO informed the appellant 
about the information and evidence that VA will seek to 
provide including the veteran's service medical records and 
other relevant medical records which the appellant informed 
VA about.  In the December 2003 VCAA letter, the RO also 
informed the appellant about the information and evidence he 
was expected to provide.  That letter also informed the 
veteran that he should tell the RO about any additional 
information or evidence that he wanted the RO to obtain.  The 
veteran was, in effect, requested to submit all evidence in 
his possession that pertained to his claim.  

Although the timing of the VCAA notice did not comply with 
the requirement that the notice must precede the 
adjudication, the action of the RO described above, cured the 
procedural defect because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claim as he had the opportunity to submit additional 
argument and evidence, which he did and to address the issue 
at a hearing.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  For this reason, the appellant has not been 
prejudiced by the timing of the VCAA notice. 

The Board finds that the veteran was provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, the evidence includes the service medical 
records, VA medical records, VA examination reports, private 
medical records, and written statements and testimony from 
the veteran.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.



II.  Increased Ratings/Rating Reductions

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2005).

The veteran's service-connected regional ileitis/Crohn's 
disease is rated by analogy to ulcerative colitis under 
38 C.F.R. § 4.114, Diagnostic Code 7323.  Under Diagnostic 
Code 7323, a 10 percent disability rating is assigned for 
moderate impairment, with infrequent exacerbations; a 30 
percent disability rating is awarded for moderately severe 
impairment, with frequent exacerbations; a 60 percent 
disability rating is awarded for severe impairment, with 
numerous attacks yearly and with malnutrition, with health 
only fair during remissions; and a 100 percent rating is 
awarded for pronounced impairment, resulting in marked 
malnutrition, anemia, and general debility, or with serious 
complications such as liver abscess.

Where the reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, rating action will be taken.  
The veteran will be notified and given 60 days to present 
additional evidence.  38 C.F.R. § 3.105(e) (2005).  

For those evaluations which have been in effect for five 
years or more, the RO is to ensure the greatest degree of 
stability of disability evaluations possible.  This means 
that those illnesses or disabilities subject to temporary or 
episodic improvement are not to be reduced on the results of 
any one examination, except in those cases where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  38 C.F.R. § 
3.344(a) (2005).  However, these provisions do not apply to 
those ratings that have not been in effect for five years or 
more.  Such disabilities are not considered to be stabilized, 
and are thus subject to improvement.  Reexamination 
disclosing improvement in these disabilities will warrant a 
reduction in rating.  38 C.F.R. § 3.344(c).  In this case, 
the veteran's 30 percent disability evaluation for regional 
ileitis had been in effect for less than 5 years, hence the 
provisions of 38 C.F.R. § 3.344(a) do not apply in this case.  
Therefore, the evaluation could be reduced on reexamination 
that showed improvement in the disability.  38 C.F.R. § 
3.344(c).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that several general regulations are 
applicable to all rating reduction cases, regardless of how 
long the rating at issue has been in effect.  The Court has 
stated that certain regulations "impose a clear requirement 
that VA rating reductions, as with all VA rating decisions, 
be based upon review of the entire history of the veteran's 
disability."  Brown v. Brown, 5 Vet. App. 413, 420 
(referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating 
reduction case requires ascertaining "whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations."  Brown, 5 Vet. App. at 421.  Thus, 
in any rating-reduction case not only must it be determined 
that an improvement in a disability has actually occurred, 
but also that improvement reflects an improvement under the 
ordinary conditions of life and work.  

In this case, the veteran's initial 30 percent rating, 
assigned following a grant of service connection which was 
made effective on the day following discharge from service, 
was reduced to 10 percent, effective from February 1, 2004.  
The veteran asserts that his symptoms have not improved, and 
as such, the 30 percent rating should be restored.  For the 
reasons set forth herinbelow, the Board agrees with the 
veteran's assertions.  

Historically, the veteran's service medical records reflect 
that the veteran developed gastrointestinal symptoms during 
service.  From January through December 2000, the veteran was 
treated for multiple complaints of abdominal pain, with 
diarrhea, vomiting, esophagitis, which was variously 
diagnosed as possible gastritis, irritable bowel disease, and 
eventually, probable Crohn's disease with terminal ileitis.  
A Medical Evaluation Board examination in January 2001 noted 
the veteran's complaints of frequent and unrelenting diarrhea 
and abdominal pain.  The diagnosis was regional ileitis.  As 
a result, the veteran was placed on the Temporary Disability 
Retirement List (TDRL).

In a June 2001 rating decision, the RO granted service 
connection for regional ileitis and assigned an initial 30 
percent rating, based on the service medical records which 
demonstrated that the veteran suffered frequent 
exacerbations.  The RO noted that there was a likelihood of 
improvement and indicated that the rating was not considered 
permanent and was subject to a future review examination.  

The veteran was scheduled for a VA examination in September 
2003 to evaluate the current nature, extent, and severity of 
the veteran's service-connected regional ileitis.  The claims 
file was not made available for review by the examination 
prior to the examination.  The examiner essentially noted 
that the veteran's symptoms were well-controlled, but he did 
still have diarrhea from time to time.  He did not have a 
history of weight loss or malnutrition.  On examination, the 
veteran's abdomen was soft and nontender.  The veteran did 
not have any anal fistula or any skin ulcers related to his 
Crohn's disease.  The diagnosis was Crohn's disease - stable.  

In a September 2003 rating decision, the RO proposed to 
reduce the 30 percent rating to 10 percent for the service-
connected regional ileitis, based on the findings of the 
September 2003 VA examination.  

In his September 2003 disagreement with the proposed 
reduction, the veteran explained that the examination only 
lasted 3 to 5 minutes, and asserted that his physical 
condition during the 3 to 5 minute examination was not a 
reflection of the severity of his disability on an average 
daily basis.  He explained that he told the doctor at the 
examination that he was feeling fine at that moment, but 
that, essentially, his response was not meant to encompass 
how he felt on average.  

Despite the veteran's assertions, the RO issued a rating 
decision in November 2003 which reduced the rating to 10 
percent for the service-connected regional ileitis, effective 
from February 1, 2004.  

In support of his claim for restoration, the veteran 
submitted evidence showing that he was retained on the TDRL 
in November 2003 because it was determined that the veteran's 
Crohn's disease/irritable bowel syndrome was still productive 
of daily symptoms of diarrhea and it had not stabilized.  An 
October 2003 army medical center examination report notes 
that the veteran continued to have frequent diarrhea.  He has 
been placed on numerous medications, but continues to have 
multiple loose stools daily.  The examiner concluded that the 
veteran's condition had not changed significantly since 
entering TDRL status.

Private medical records dated in April and May 2005 reveal 
that the veteran was seen with complaints of occasional 
diarrhea and intermittent right lower quadrant pain.  He 
reported that he lost 10 lbs in March, but was now feeling 
better and had been off Crohn's modifying agents for at least 
one year.  The diagnosis was Crohn's ileitis and 
gastroesophageal reflux disease.  A May 2005 colonoscopy with 
biopsy revealed patchy ileitis and edema, compatible with 
Crohn's disease.  There was some mild inflammation located on 
the ileocecal valve.  

In sum, the medical evidence in this case, since service, 
shows that the veteran developed a gastrointestinal 
disability during service, which has been diagnosed as 
irritable bowel syndrome, Crohn's disease, and regional 
ileitis.  At the suggestion of a Medical Board, the veteran 
was placed on the TDRL in 2001.  Regardless of the diagnosis, 
the medical evidence has shown that the veteran suffers from 
frequent bouts of abdominal pain and diarrhea, sometimes up 
to several times per day.  The veteran has tried many 
medications which have not been successful in controlling the 
diarrhea.  According to a follow-up examination report dated 
in October 2003, the veteran's condition had not stabilized, 
he continued to have frequent diarrhea, and it was 
recommended that he remain on the TDRL.  Although a VA 
examiner in September 2003 noted that the veteran's Crohn's 
disease was "stable" at that time, the examiner did note 
that the veteran continued to have problems with diarrhea and 
the examiner never indicated that the veteran demonstrated 
overall improvement with regard to the severity of his 
service-connected disability.  In this regard, the Board 
finds that the veteran's disability has not improved.  
Accordingly, the Board finds that the veteran is entitled to 
restoration of the 30 percent rating for the service-
connected regional ileitis, effective from the effective date 
of the reduction.  

When the medical evidence spanning from service through 2003 
is reviewed, and applied to the rating schedule as noted 
hereinabove, it shows essentially that the veteran's service-
connected regional ileitis is productive of a moderately 
severe disability picture, manifested by frequent 
exacerbations of abdominal pain and diarrhea since service.  
However, the Board also finds that the veteran's disability 
has not worsened to the point where a rating in excess of 30 
percent would be in order.  Specifically, the veteran's 
service-connected regional ileitis/Crohn's disease has never 
been shown to be severe, with numerous attacks per with and 
malnutrition with the health only fair during remissions.  
Therefore, the Board finds that the preponderance of the 
evidence does not support a rating in excess of 30 percent 
for regional ileitis.  The claim is denied.  


ORDER

The 30 percent rating for the service-connected regional 
ileitis is restored, effective from February 1, 2004.

An increased rating, in excess of 30 percent for the service-
connected regional ileitis is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


